Lewis, J.,
The court in disposing of the rule to open judgment inadvertently overlooked the fact that petitioner had also obtained a rule to strike off' *504the judgment. Counsel for petitioner having called the court’s attention to the omission, we will now dispose of the rule to strike off.
The grounds assigned for striking off the said judgment are that the note was materially altered by plaintiff as follows:
(a) Plaintiff wrote in the said note an attorney’s commission of 15 percent for collecting the same.
(b) Plaintiff wrote in the said judgment note that it was payable at 720 Benson Street, Phila.
(c) The amount of the note was changed from $1,000 to $1,450.
It is the contention of defendant that these alterations were made in the blank spaces of the note at the time the same was delivered to plaintiff.
“1. Under the Act of Feb. 24, 1806, 4 Sm. L. 270, where an instrument in writing contains a warrant to enter judgment ‘against the person or persons who executed the same for the amount which from the face of the instrument may appear to be due,’ the prothonotary is bound to enter judgment for the amount which appears from the face of the instrument to be due, and it is immaterial that such amount was entered upon the face of the instrument after execution.
“2. If upon the delivery of the instrument the space wherein the amount is set forth was left blank, the delivery in such form must be taken to be a grant of authority to the plaintiff to enter in the blank the amount due at the time when the plaintiff desired to enter the judgment”: International Advertising Syndicate v. Quaker Silk Mills, 8 D. & C. 23.
The court fully agrees with the statement of the law as set forth in the syllabus of the above-cited case, in which the opinion was by Judge Schaeffer of Berks County. Hence we are constrained to make the following order:
Now, December 30, 1938, the rule to strike off the judgment is discharged.